Citation Nr: 1624665	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for end stage renal disease.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with minimal non-proliferative diabetic retinopathy.

3.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine strain.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

5.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In February 2010, the RO increased the disability rating for lumbar strain to 20 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

On his September 2011 substantive appeal, the Veteran checked the box indicating that he desired a Board hearing at the VA Central Office in Washington, DC.  He was scheduled for a Central Office hearing before a Veterans Law Judge to be held on April 22, 2014, and then rescheduled to be held on June 3, 2014.  In May 2014, the Veteran again indicated that he could not attend his scheduled hearing in DC on June 3, 2014, as his wife was ill and he could not travel without her.

In June 2014, the Board remanded the case to clarify whether the Veteran would like a hearing at the VA Central Office in Washington, DC, or a videoconference hearing at his local RO, as he had twice expressed difficulty in traveling to VA Central Office in Washington, DC.  
In February 2015, the Veteran requested a videoconference hearing at his local RO.  However, in February 2016, he reported that he would like a hearing at the VA Central Office in Washington, DC.

Ultimately, in May 2016, the Veteran withdrew his hearing request.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In November 2011, the Social Security Administration (SSA) determined that the Veteran has been entitled to disability benefits since August 2011.  As records pertaining to these disability benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2015); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The record is absent any VA treatment records and it is unclear whether the Veteran has received VA treatment at any time during the pendency of the appeal.  Upon remand, the RO must obtain any outstanding VA treatment records or if such records are unavailable, the claims file must be clearly documented to that effect.  The RO must also invite the Veteran to submit any outstanding private treatment records, which are current through October 2011.

Reexaminations will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  Generally, reexaminations will be required if evidence indicates there has been a material change in a disability; however VA may request reexaminations at any time in order to ensure that a disability is accurately rated.  38 C.F.R. § 3.327(a) (2015).

As to diabetic retinopathy, the evidence suggests that the disability may have worsened since Veteran's last VA examination in September 2008.  Retinopathy is rated on the basis of (i) loss of visual acuity and (ii) impairment of visual fields.  38 C.F.R. § 4.79 (2015).  With respect to visual acuity, the September 2008 VA examination shows corrected distance 20/50 in the right eye and 20/25 in the left eye; however a September 2011 private eye evaluation shows that corrected distance decreased to 20/60 in right eye and 20/50 in the left eye.  As the evidence suggests the possibility of a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327.

With respect to diabetes mellitus, peripheral neuropathy, hearing loss, and lumbar strain, the Board finds that the Veteran's circumstances have changed since his most recent 2008, 2009, and 2010 VA examinations.  Specifically, SSA determined that the Veteran has been totally disabled since August 2011.  Additionally, the Veteran's treatment records are only current through September 2011.  Upon remand, reexaminations are needed to ensure that the Veteran's disabilities are accurately rated, particularly in light of the large number of potentially relevant, outstanding VA, SSA, and private treatment records.

With respect to the Veteran's end stage renal disease claim, the evidence shows that the Veteran has a current disability and a September 2008 VA examination report addressed the possible relationship between his renal disease and his service-connected diabetes mellitus.  However, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's renal disease and his presumed exposure to herbicide agents such as Agent Orange.  Although renal disease is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), in October 2011, Dr. Grubb, a nephrologist who has treated the Veteran since 2003, opined that it is likely that the Veteran's in-service exposure to volatile hydrocarbon and Agent Orange played a part in his current renal disease.  Accordingly, as there is at least an indication that the disability may be related to service, the claim must be remanded for another VA examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Invite the Veteran to identify any outstanding private treatment records relevant to the claims on appeal, to specifically include those documenting treatment after September 2011.  After acquiring any necessary authorization from the Veteran, obtain all outstanding records, to include any outstanding VA treatment records.  If any such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once any outstanding records have been obtained, schedule the Veteran for VA examinations by appropriate medical professionals to identify the current severity of his service-connected diabetes mellitus, diabetic retinopathy, lumbar strain, peripheral neuropathy, and hearing loss.  The examiners are to review the entire claims file, to include any electronic files.  The examination reports must include a complete rationale for all opinions expressed.

4.  Also, schedule the Veteran for a VA examination by an appropriate medical professional with respect to the end stage renal disease claim.  The examiner must review the entire claims file.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's end stage renal disease is related to his active service, particularly his presumed exposure to herbicide agents such as Agent Orange.  The examiner is to address Dr. Grubb's October 2011 opinion that it is likely that the Veteran's in-service exposure to volatile hydrocarbon and Agent Orange played a part in his current renal disease.  The examination report must include a complete rationale for all opinions expressed.

5.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

